619 P.2d 480 (1980)
Phillip OKSOKTARUK, Appellant,
v.
STATE of Alaska, Appellee.
No. 4147.
Supreme Court of Alaska.
November 21, 1980.
Walter Share, Asst. Public Defender, Brian Shortell, Public Defender, Anchorage, for appellant.
Charles William Cohen, Asst. Dist. Atty., Joseph D. Balfe, Dist. Atty., Anchorage, and Avrum M. Gross, Atty. Gen., Juneau, for appellee.
Before RABINOWITZ, C.J., and CONNOR, BURKE and MATTHEWS, JJ.

OPINION
PER CURIAM.
Phillip Oksoktaruk appeals from a judgment revoking his probation and imposing a five-year sentence for burglary not in a dwelling consecutive to another sentence of five years with two suspended imposed on him for a subsequent burglary conviction. The record of the second burglary conviction was the sole basis for the revocation of probation. Subsequent to the filing of this appeal, we reversed the second burglary conviction because of the improper admission of evidence. Oksoktaruk v. State, 611 P.2d 521 (Alaska 1980). Since the revocation of probation was based entirely on the record of the second burglary conviction, without evidence being submitted of the underlying offense, it follows that we must reverse the revocation of probation.
REVERSED AND REMANDED.
BOOCHEVER, J., not participating.